Judgment reversed and new trial granted, costs to abide the *964event, on the sole ground that there is no finding that the statutory bond required to maintain the action was ever filed or served.* If it may be established by documentary evidence that the bond in question was filed and served, it may be availed of for the purpose of affirming the judgment on an application for a reargument. Jenks, P. J., Thomas, Carr, Mills and Rich, JJ., concurred.

 See Gen. Mun. Law (Consol. Laws, chap. 24; Laws of 1909, chap. 29), §51—[Rep.